Title: From George Washington to Joseph Priestley, 14 April 1796
From: Washington, George
To: Priestley, Joseph


        
          
            April 14th 1796
          
        
        The President U.S. has, agreeably to his promise, caused the Laws of the U. States “to promote the progress of useful arts &c.” to be examined; and finds that the last act passed on this subject, vizt on the 21st of Feby 1793 (repealing the first act of the 10th of April 1790), confines the granting of patents to citizens of the United States. The first act of the 10th April 1790 does not appear to have limited this right to any particular description of persons; and why it is thus confined in the second, the President can, at this time, see no good reason; but he will take occasion to enquire into the cause of this limitation; & if it should not appear improper, to relinquish it, he can have no doubt of the disposition of the Legislature to make such alteration in the existing law as will give to the U.S. the advantage which may arise from the useful inventions or improvements of foreigners, as well as of our own Citizens.
      